                                    Case 2:20-cv-03261-JMY Document 1 Filed 07/02/20 Page 1 of 12
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
TOBY ROSENBERG                                                                                              MACY'S, INC. AND MACY'S RETAIL HOLDINGS, INC.

    (b) County of Residence of First Listed Plaintiff             MONTGOMERY                                  County of Residence of First Listed Defendant              MONTGOMERY
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Sidney L. Gold, Esquire
Sidney L. Gold & Assoc., P.C.
1835 Market St., Suite 515 Phila., PA 19103 215-569-1999

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           ADEA, PHRA
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         150,000.00 ,1(;&(66                     JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/02/2020                                                              /S/ SIDNEY L. GOLD, ESQUIRE
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)   Case 2:20-cv-03261-JMY Document 1 Filed 07/02/20 Page 2 of 12

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                             Case 2:20-cv-03261-JMY
                                                UNITEDDocument   1 Filed
                                                      STATES DISTRICT    07/02/20 Page 3 of 12
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                 1001 City Avenue, Apt. EE617, Wynnewood, Pennsylvania 19096
Address of Plaintiff: ______________________________________________________________________________________________
                                   680 West Dekalb Pike, King of Prussia, Pennsylvania 19406
Address of Defendant: ____________________________________________________________________________________________
                                                680 West Dekalb Pike, King of Prussia, Pennsylvania 19406
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      07/02/2020
DATE: __________________________________
                                                                          /s/ Sidney L. Gold, Esq.
                                                             __________________________________________                                     21374
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

     SIDNEY L. GOLD, ESQUIRE counsel of record or pro se plaintiff, do hereby certify:
I, ____________________________________________,

      ✔       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

     ✔        Relief other than monetary damages is sought.


      07/02/2020
DATE: __________________________________
                                                                                /s/ Sidney L. Gold, Esq.
                                                             __________________________________________                                     21374
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
             Case 2:20-cv-03261-JMY Document 1 Filed 07/02/20 Page 4 of 12
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
    TOBY ROSENBERG                                :                          CIVIL ACTION
                                                  :
                        v.                        :
    MACY'S, INC. AND MACY'S                       :
                                                  :                          NO.
    RETAIL HOLDINGS, INC.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( )
                                                                                                      ✔




07/02/2020                         /s/ Sidney L. Gold, Esq.        PLAINTIFF
Date                                Attorney-at-law                    Attorney for
(215) 569-1999                  (215) 569-3870                        sgold@discrimlaw.net

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
           Case 2:20-cv-03261-JMY Document 1 Filed 07/02/20 Page 5 of 12

                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 - Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

    (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.
    (c)         The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.
     (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                              Civil Justice Expense and Delay Reduction Plan)

     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
            Case 2:20-cv-03261-JMY Document 1 Filed 07/02/20 Page 6 of 12




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TOBY ROSENBERG,                              :       CIVIL ACTION NO.__________
              Plaintiff,                     :
                                             :
                v.                           :
                                             :
MACY’S, INC. and MACY’S RETAIL               :
HOLDINGS, INC.                               :
                  Defendants.                :


                            COMPLAINT AND JURY DEMAND

I.     PRELIMINARY STATEMENT:

         1.     This is an action for an award of damages, attorneys’ fees and other relief on

 behalf of the Plaintiff, Toby Rosenberg (“Plaintiff Rosenberg”), a former employee of the

 Defendants, Macy’s, Inc. and Macy’s Retail Holdings, Inc. (“Defendants”), who has been

 harmed by the Defendants’ discriminatory employment practices.

         2.     This action is brought under the Age Discrimination in Employment Act,

 (“ADEA”), 29 U.S.C. §621 et seq. and the Pennsylvania Human Relations Act (“PHRA”), 43

 P.S. §951 et seq.

II.    JURISDICTION AND VENUE:

       3.       The jurisdiction of this Court is invoked, and venue is proper in this district,

pursuant to 28 U.S.C. §§1331 and 1391, as Plaintiff Rosenberg’s claims are substantively based

on the ADEA.

       4.       The supplemental jurisdiction of this Court is invoked pursuant to 28 U.S.C.

§1367 to consider Plaintiff Rosenberg’s claims arising under the PHRA.

       5.       All conditions precedent to the institution of this suit have been fulfilled and

Plaintiff Rosenberg has satisfied all other jurisdictional prerequisites to the maintenance of this


                                                 1
               Case 2:20-cv-03261-JMY Document 1 Filed 07/02/20 Page 7 of 12




action. On April 7, 2020, a Notice of Right to Sue was issued by the Equal Employment

Opportunity Commission and this action has been filed within ninety (90) days of receipt of said

notice.

III.      PARTIES:

          6.       Plaintiff, Toby Rosenberg (“Plaintiff”), is an eighty-three (83) year old individual

and citizen of the Commonwealth of Pennsylvania, residing therein at 1001 City Avenue, Apt.

EE617, Wynnewood, Pennsylvania 19096.

          7.       Defendant, Macy’s, Inc. (“Defendant”), is a corporation maintaining a place of

business within Pennsylvania located at 680 West Dekalb Pike, King of Prussia, Pennsylvania

19406.

          8.       Defendant, Macy’s Retail Holdings, Inc. (“Defendant”), is a corporation

maintaining a place of business within Pennsylvania located at 680 West Dekalb Pike, King of

Prussia, Pennsylvania 19406.

          9.       At all times relevant hereto, the Defendants were acting through their agents,

servants, and employees, who were acting within the scope of their authority, course of

employment, and under the direct control of the Defendants.

          10.      At all times material herein, the Defendants have been a “person” and “employer”

as defined by the ADEA and PHRA, and have been, and are, subject to the provisions of each

said Act.

IV.       STATEMENT OF FACTS:

          11.      Plaintiff Rosenberg, an eighty-three (83) year old individual, was employed by

the Defendants from in or about September of 2016 until on or about May 1, 2018, the date of

her unlawful termination.



                                                    2
          Case 2:20-cv-03261-JMY Document 1 Filed 07/02/20 Page 8 of 12




       12.     Throughout her tenure of employment with the Defendants, Plaintiff Rosenberg

held the position of Flex Employee in Defendants’ Beauty Department, and at all times

maintained a satisfactory job performance rating in said capacity.

       13.     By way of background, Plaintiff Rosenberg is a highly qualified individual with

over thirty (30) years of experience working in the retail industry.

       14.     As a Flex Employee, Plaintiff Rosenberg was responsible for selling products

throughout Defendants’ Beauty Department, including in the cosmetics and fragrance

departments. Upon her hire, Plaintiff Rosenberg began reporting directly to Joe Quinn

(“Quinn”), Beauty Department Manager.

       15.     In or about August of 2017, Rosemary Parker (“Parker”) replaced Quinn in the

position of Beauty Department Manager and Plaintiff Rosenberg began reporting directly to

Rosemary.

       16.     Thereafter, Defendants, through their agents, servants, and employees, including,

but not limited to, Parker, began subjecting Plaintiff Rosenberg to discrimination based on her

age.

       17.     By way of example, on several occasions, Parker summoned Plaintiff Rosenberg

to her office and falsely accused her of engaging in various policy violations, such as eating

while on the work floor, talking on the phone, and failing to properly perform her job duties.

Plaintiff Rosenberg adamantly denied said accusations, as she always performed her job

responsibilities in a diligent and competent manner.

       18.     Moreover, Kay Cloutier (Cloutier”), Lancôme Counter Manager, and Mary Liz

McGovern (“McGovern”), Clinique Sales Associate, both significantly younger individuals,




                                                 3
         Case 2:20-cv-03261-JMY Document 1 Filed 07/02/20 Page 9 of 12




began demanding that Plaintiff Rosenberg work in departments other than those assigned to her

and unjustifiably criticized her job performance.

       19.     In or about April of 2018, Defendants held a beauty pre-sale event during which

Defendants assigned each Sales Associate a sales goal. Although Plaintiff Rosenberg’s sales goal

was only $150, Plaintiff Rosenberg far exceeded said goal by achieving $750 in sales.

       20.     Despite Plaintiff Rosenberg’s exemplary performance, on or about May 1, 2018,

Defendants abruptly terminated Plaintiff Rosenberg’s employment, allegedly based upon her

“inability” to perform her job and “customer complaints.” Significantly, Plaintiff Rosenberg was

not aware of any customer complaints lodged against her. In fact, numerous customers contacted

Defendants to praise Plaintiff Rosenberg’s performance and helpfulness.

       21.     Following Plaintiff Rosenberg’s termination, Fred LNU (“Fred”), an acquaintance

of Plaintiff Rosenberg, visited Defendants’ store and asked for assistance from Plaintiff

Rosenberg. In response, a female employee of Defendants informed Fred that Plaintiff

Rosenberg was no longer employed because Plaintiff Rosenberg was “elderly” and “had to be let

go.”

       22.     Plaintiff Rosenberg believes and avers that the Defendants’ articulated reasons for

her termination are pretextual and that she was actually terminated based on her age.

                                           COUNT I
                                 (ADEA - Age Discrimination)
                               Plaintiff Rosenberg v. Defendants

       23.     Plaintiff Rosenberg incorporates by reference paragraphs 1 through 22 of this

Complaint as though fully set forth at length herein.

       24.     The actions of the Defendants, through their agents, servants and employees, in

subjecting Plaintiff Rosenberg to discrimination on the basis of her age, and in knowing or



                                                 4
         Case 2:20-cv-03261-JMY Document 1 Filed 07/02/20 Page 10 of 12




showing reckless disregard for whether their conduct was prohibited by statute, constituted a

willful violation of the ADEA.

       25.     As a direct result of the aforesaid unlawful discriminatory employment practices

engaged in by the Defendants in violation of the ADEA, Plaintiff Rosenberg sustained

permanent and irreparable harm, resulting in the loss of her employment, which caused her to

sustain a loss of earnings, plus the value of certain benefits, plus loss of future earning power,

plus back pay, and front pay and interest due thereon.

                                           COUNT II
                                 (PHRA - Age Discrimination)
                             Plaintiff Rosenberg v. the Defendants

       26.     Plaintiff Rosenberg incorporates by reference paragraphs 1 through 25 of this

Complaint as though fully set forth at length herein.

       27.     The actions of the Defendants, through their agents, servants and employees, in

subjecting Plaintiff Rosenberg to discrimination on the basis of her age, constituted a violation of

the PHRA.

       28.     As a direct result of the aforesaid unlawful discriminatory employment practices

engaged in by the Defendants in violation of the PHRA, Plaintiff Rosenberg sustained permanent

and irreparable harm, resulting in the loss of her employment, which caused her to sustain a loss

of earnings, plus the value of certain benefits, plus loss of future earning power, plus back pay,

and front pay and interest due thereon.

       29.     As a further direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendants in violation of the PHRA, Plaintiff Rosenberg suffered

severe emotional distress, embarrassment, humiliation, and loss of self-esteem.




                                                 5
         Case 2:20-cv-03261-JMY Document 1 Filed 07/02/20 Page 11 of 12




                                    PRAYER FOR RELIEF

       30.     Plaintiff Rosenberg incorporates by reference paragraphs 1 through 29 of his

Complaint as though fully set forth at length herein.

       WHEREFORE, Plaintiff Rosenberg requests that this Court enter judgment in her favor

and against the Defendants, and Order that:

       a.      Defendants compensate Plaintiff Rosenberg with a rate of pay and other benefits

and emoluments of employment to which she would have been entitled had she not been

subjected to unlawful discrimination;

       b.      Defendants compensate Plaintiff Rosenberg with an award of front pay, if

appropriate;

       c.      Defendants pay to Plaintiff Rosenberg punitive damages, liquidated damages,

compensatory damages for future pecuniary losses, pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other nonpecuniary losses as allowable;

       d.      Defendants pay to Plaintiff Rosenberg pre and post judgment interest, costs of suit

and attorney and expert witness fees as allowed by law;

       e.      The Court award such other relief as is deemed just and proper.

                                        JURY DEMAND

       Plaintiff Rosenberg demands trial by jury.

                                                        SIDNEY L. GOLD & ASSOC., P.C.

                                              By:        /s/ Sidney L. Gold, Esquire
                                                        SIDNEY L. GOLD, ESQUIRE
                                                        I.D. No.: 21374
                                                        1835 Market Street, Suite 515
                                                        Philadelphia, PA 19103
                                                        (215) 569-1999
                                                        Attorneys for Plaintiff
DATED: July 2, 2020


                                                 6
Case 2:20-cv-03261-JMY Document 1 Filed 07/02/20 Page 12 of 12
